Citation Nr: 1528690	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  10-02 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral knee disabilities.

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected bilateral knee disabilities.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected bilateral knee disabilities. 

4.  Entitlement to an increased rating for a left knee strain, rated as 10 percent disabling prior to May 21, 2009, 100 percent disabling from May 21, 2009 and prior to December 1, 2009, and 10 percent disabling from December 1, 2009. 

5.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1975 to March 1976.  This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran's claims file is now in the jurisdiction of the Chicago, Illinois RO.

In October 2011, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record. 

The case was previously before the Board in May 2012 when it was remanded for additional development.  It has now returned to the Board for further appellate action.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's low back disability, diagnosed as degenerative disc disease (DDD) with bilateral radiculopathy, is etiologically related to a service-connected right knee disability. 

2.  The Veteran does not have a bilateral hip disability.

3.  GERD was demonstrated years after service, is not etiologically related to any incident of active military service, and is not caused or aggravated by a service-connected disability. 

4.  Prior to May 21, 2009 and from December 1, 2009, the Veteran's left knee strain has not most nearly approximated flexion limited to 30 degrees, extension limited to 15 degrees, and has not manifested slight recurrent subluxation or lateral instability, ankylosis, impairment of the tibia or fibula, or frequent episodes of locking, dislocation, and joint pain.


CONCLUSIONS OF LAW

1.  Service connection for lumbar spine DDD and bilateral radiculopathy is warranted.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  A bilateral hip disability was not incurred or aggravated due to active duty service and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310.

3.  GERD was not incurred in or aggravated by active service and it is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.310.  

4.  The criteria for a rating in excess of 10 percent for a left knee strain prior to May 21, 2009 and from December 1, 2009 are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-5262.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Regarding the claims for entitlement to service connection for a low back disability and associated radiculopathy, VA has substantially satisfied the duties to notify and assist.  There is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  

With respect to the other issues on appeal, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a March 2007 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in the March 2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran has not received notice pertaining to service connection on a direct basis.  However, there is no pleading or allegation that the lack of such notice is unduly prejudicial to his claim, i.e. outcome determinative and more than harmless.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).  Moreover, the Veteran has never contended that service connection is warranted for the claimed bilateral hip and GERD disabilities as directly due to active duty service.  The testimony, statements, and arguments from the Veteran and his representative have consistently related his hip and GERD conditions to service-connected bilateral knee disabilities.  The Veteran was provided notice of the elements and evidence necessary to substantiate service connection on a secondary basis in the March 2007 letter.  The Board therefore finds that neither the record nor the Veteran have demonstrated any prejudice resulting from the lack of notice regarding direct service connection.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and records from the Social Security Administration (SSA).  Additionally, the Veteran was provided proper VA examinations in response to his claims for service connection and increased ratings.  

The record does not contain medical opinions addressing service connection for the claimed bilateral hip and GERD disabilities as directly due to service.  However, as discussed in further detail below, the Board finds that the record does not contain competent signs or symptoms of a bilateral hip condition.  There is also no evidence indicating that the Veteran's GERD may be associated with active service.  Therefore, a medical opinion addressing service connection on a direct basis is not required by the duty to assist.  38 U.S.C.A. § 5103A(d).  

The Board has also complied with the May 2012 remand orders of the Board.  In response to the remand, the Veteran was provided notice regarding the claim for entitlement to TDIU and updated records of VA treatment were obtained and added to the record.  VA also made reasonable efforts to provide the examinations ordered by the Board, but did not meet with full cooperation from the Veteran.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992) (noting that it is the responsibility of Veterans to cooperate with VA).  The Veteran was scheduled for VA examinations in January 2015 to determine the current severity of his left knee disability and the nature and etiology of the claimed bilateral hip and GERD disabilities.  He failed to appear for the examinations and has not provided any basis, to include good cause, for his failure to report.  When a claimant fails without good cause to report for a necessary examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(a), (b).  When a claimant fails to report for an examination scheduled in conjunction with a claim for an increase, the claim shall be denied.  Id.  Examples of good cause include the illness or hospitalization of the claimant, the death of an immediate family member, etc.  The Veteran was nonresponsive to VA's attempts to examine him and has not provided any argument or evidence in support of his claims since the Board's May 2012 remand.  The Board therefore finds that the Veteran has not provided good cause for his failure to appear for the scheduled examinations and will proceed with a decision in this case accordingly.  

The Veteran also was provided an opportunity to set forth his contentions during the October 2011 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that the Board's Veterans Law Judge has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the October 2011 hearing, the undersigned set forth the issues to be discussed, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Based in part on information obtained at the hearing, the Board remanded the issues for additional development.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) during the hearing, nor have they identified any prejudice in the conduct of the hearing.  Therefore, to any extent the undersigned did not comply with the duties under § 3.103(c)(2), the Board finds such error was harmless.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  
Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is also provided for a disability, which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  


Low Back Disability

The Veteran contends that service connection is warranted for a low back disability as it was incurred due to gait abnormalities associated with service-connected bilateral knee disabilities.  

In May 2012, the Board remanded the Veteran's claim to obtain a medical opinion on the issue of the etiology of his low back condition.  The Veteran was scheduled for an examination in January 2015; however, he failed to report for that examination and has not provided good cause for his failure to report.  As noted above, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be evaluated based on the evidence of record.  38 C.F.R. § 3.655(b).  

A current disability is established; the Veteran has received treatment for chronic low back pain with bilateral radiculopathy at the Chicago VA Medical Center (VAMC) throughout the appeal period.  A March 2008 MRI showed DDD with various disc bulges and protrusions and lumbar DDD and radiculopathy was also diagnosed at the September 2007 VA examination.  

An August 1976 rating decision awarded service connection for a right knee disability.  Thus, the Veteran has a service-connected right knee disability.  

The evidence is at least in equipoise as to whether the Veteran's low back disability is aggravated by his service-connected right knee condition.  His treating rheumatologist, orthopedist, and neurologist at the VAMC have all provided opinions in support of the claim, finding that while the Veteran's degenerative conditions of the right knee and lumbar spine were separate disease processes, his gait and altered body mechanics were a factor in some of his low back pain.  Although these opinions do not contain complete rationales for their conclusions, when taken together, they are supportive of a finding that the Veteran's service-connected right knee disability aggravated his low back disability.

The September 2007 VA examiner provided an opinion against the claim for secondary service connection, but the Board finds that this opinion is of little probative value.  The examiner's opinion was not accompanied by any rationale or explanation and did not address whether the low back disability was aggravated by the Veteran's right knee condition.  The September 2007 VA examiner's opinion is therefore outweighed by the medical opinions in support of the claim.  

The Board finds that the evidence is at least in equipoise on the question of whether the Veteran's low back disability and associated radiculopathy are aggravated by the service-connected right knee disorder.  Therefore, all the elements of service connection on a secondary basis are met and the claim is granted.

Bilateral Hip Disability

The Veteran contends that service connection is warranted for a bilateral hip disability as secondary to service-connected knee conditions.  After review of the evidence, the Board finds that the Veteran does not have a current chronic bilateral hip disability.  

The Veteran has complained of hip pain on several occasions during rheumatology treatment at the Chicago VAMC, but this pain was typically described as radiating from his low back disorder.  As discussed above, the Board has awarded service connection for a low back disability and associated radiculopathy of the lower extremities; thus, service connection is already in effect for the radiating pain to the hips reported by the Veteran.  With respect to whether the record demonstrates any disability of the hips themselves, service and post-service treatment records do not contain any findings or diagnoses of chronic hip conditions.  Additionally, upon VA examination in September 2007, the Veteran was diagnosed with bilateral normal hips based on a physical examination and X-ray report. 

The Board has considered the statements from the Veteran that he has current bilateral hip disabilities.  Lay statements are competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran is competent to report the presence of specific symptoms such as pain; however, pain without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Veteran has also never provided a statement specifically describing the symptoms he currently experiences.  His complaints of hip pain to his VAMC physicians are attributed to radiculopathy and his correspondence to VA has never contained specific reference or description of the claimed hip conditions.  The Veteran is competent to report symptoms he experiences, but in this case, the record does not contain more than the vaguest lay evidence in support of the claim.  

Thus, the weight of the evidence is against a finding of any current bilateral hip disability other than the already service-connected radiculopathy.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the preponderance of the evidence is against the claim for service connection for a bilateral hip disability and it is denied.

GERD

The Veteran contends that service connection is warranted for GERD as it was incurred secondary to service-connected bilateral knee disabilities.  Specifically, he contends GERD is the result of chronic ibuprofen use over the many years to control his bilateral knee pain.  The record establishes the presence of chronic GERD; the condition was diagnosed at a September 2007 VA examination and the Veteran has received treatment for the condition throughout the appeal period at the Chicago VAMC.  

Although the Veteran has GERD, the Board finds that the competent medical evidence of record does not demonstrate a relationship between GERD and any service-connected disability.  VAMC treatment records indicate that the Veteran used ibuprofen to control his knee pain in the past, but the only evidence of a possible link between it and GERD comes from a July 2008 note from his VAMC primary care physician.  At that time, the VAMC doctor noted that the Veteran's 10-15 year history of ibuprofen use "could have been the cause of his GERD."  This opinion, couched in the terms "could have," is clearly speculative and amounts to nonevidence neither for nor against the claim.  It therefore cannot support the claim for service connection.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (finding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

In contrast, weighing against the claim for secondary service connection is the opinion of the September 2007 VA examiner.  After reviewing the claims file and physically examining the Veteran, the examiner concluded that the Veteran's GERD was more likely related to chronic cigarette and marijuana smoking rather than ibuprofen use.  The Board finds that the medical opinion of the September 2007 VA examiner, which contains some rationale in support, is more probative than the July 2008 statement from the VAMC primary care physician which, as noted above, is considered nonevidence.  

The Board has also considered the statements of the Veteran in support of his claim.  The Veteran is competent to report observable symptoms of the claimed disability, but his opinion as to the cause of his condition simply cannot be accepted as competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case (the etiology of the claimed GERD) falls outside the realm of common knowledge of a lay person.  Id at 1377.  Thus, the Veteran's own assertions as to the etiology of his GERD have no probative value.  The Board concludes that the weight of the evidence is against service connection as secondary to bilateral knee disabilities and related ibuprofen use. 

The Board must also consider whether service connection is warranted for GERD as directly due to service.  In this case, there is no competent evidence of a link between the Veteran's disability and service.  Service treatment records are completely negative for any evidence of complaints related to the Veteran's stomach and his systems were normal upon a Medical Board examination in November 1975.  Post-service treatment records do not document any complaints related to GERD until November 2006, 40 years after service, when the Veteran complained of intermittent GERD symptoms at the VAMC.  The absence of lay or medical evidence of the claimed disability until years after service weighs against the Veteran's claim for service connection.  The Board also observes that there is no competent medical evidence in support of the claim for direct service connection and none of the Veteran's physicians have identified a link between the Veteran's GERD and service.  The Veteran has also not reported a continuity of symptoms since active duty and does not contend that his disability is related to military service.

In sum, the post-service evidence of record shows that the first evidence of the Veteran's claimed disability was many years after his separation from active duty.  In addition, the weight of the competent medical evidence establishes that the Veteran's GERD was not incurred secondary to a service-connected disability and is not etiologically related to active service.  The preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b).

Increased Rating Claim

Service connection for a left knee strain was awarded in a July 2002 rating decision with an initial 10 percent evaluation assigned effective May 22, 2002.  The September 2007 rating decision on appeal continued the current 10 percent evaluation.  In September 2009, the Veteran was awarded a temporary total rating following surgery of the left knee requiring convalescence.  The total rating was assigned from May 21, 2009 to December 1, 2009; thereafter, a 10 percent evaluation was reassigned.  The Veteran contends that an increased rating is warranted as his left knee strain is productive of severe functional impairments limiting his ability to climb stairs, walk, and sit. 
Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As noted above, the Veteran is in receipt of a temporary total rating from May 21, 2009 to December 1, 2009 for convalescence following a left knee arthroscopy and meniscectomy.  An increased schedular rating is not possible during this period, and the Board will therefore limit its analysis in this case to whether a rating in excess of 10 percent is warranted prior to May 21, 2009 and from December 1, 2009.  The Veteran's left knee disability is currently rated as 10 percent disabling under Diagnostic Code 5260 pertaining to limitation of flexion of the leg.  Under this diagnostic code, an increased 20 percent evaluation is possible with flexion of the knee limited to 30 degrees.  A 20 percent evaluation is also warranted for extension of the knee limited to 15 degrees under Diagnostic Code 5261.  
The Board finds that an increased or separate rating is not warranted for the left knee based on limitation of motion.  Throughout the appeal period, the Veteran has manifested bilateral noncompensable limitation of motion that most nearly approximates full extension (0 degrees) and flexion to 90 degrees or better.  Flexion of the left knee was most restricted at a December 2006 VAMC rheumatology consultation when it measured to 90 degrees.  Extension of the left knee was most limited at January and August 2008 orthopedic appointments at the VAMC when extension was limited to 5 degrees.  Flexion limited to 90 degrees and extension limited to 5 degrees are noncompensable under Diagnostic Codes 5260 and 5261.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  

Even with consideration of the DeLuca factors, it is clear that the Veteran's left knee has not manifested even compensable limitation of motion.  The Veteran manifested improved range of motion of the left knee upon VA examination in September 2007 compared to the testing performed above and there were no complaints of pain during testing.  The Veteran's treatment records document complaints of left knee pain and functional limitations, but he has consistently reported that his right knee is more symptomatic than the left.  Statements from various VAMC providers also note that the Veteran's problems with kneeling, squatting, bending, and performing other physical activities are restricted primarily due to his right knee condition, not his left.  Additionally, the Veteran manifested full range of motion of the left knee at a November 2010 VAMC orthopedic examination performed more than a year after his meniscectomy.  Therefore, even with consideration of the Veteran's statements regarding the functional impact of his left knee disability, the Board finds that such factors do not most nearly approximate limitation of motion that is contemplated by an increased, separate, or even compensable rating. 

The Veteran has been diagnosed with osteoarthritis of the left knee and the finding is verified by X-ray and MRI reports throughout the appeal period.  Under Diagnostic Code 5003 for rating degenerative arthritis, a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, the service-connected disability on appeal is clearly limited to one joint: the left knee.  Thus, a rating in excess of 10 percent is not warranted under Diagnostic Code 5003.  

The Board has also considered whether a separate rating is appropriate based on instability or subluxation of the left knee.  Diagnostic Code 5257, pertaining to recurrent subluxation or lateral instability, provides for a 10 percent rating for slight lateral instability or recurrent subluxation, a 20 percent rating for moderate lateral instability or recurrent subluxation, and a maximum 30 percent rating for severe lateral instability or recurrent subluxation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Board finds that the Veteran's left knee disability clearly does not most nearly approximate slight subluxation or instability at any time during the appeal period.  The service-connected left knee has been consistently stable upon orthopedic and rheumatology testing at the VAMC and at the VA examination in September 2007.  Although a McMurray test was positive during an August 2008 VAMC orthopedic appointment (indicating some instability), other stability testing performed at the same examination was normal.  There is also no other objective evidence of left knee instability at any point during the claims period.  The Veteran has reported experiencing some instability of the left knee, but his statements are outweighed by the near universal findings of a stable left knee contained in the objective medical evidence.  Thus, a separate rating for slight instability or subluxation is not warranted at any time during the appeal period. 

The Board has considered whether there is any other schedular basis for granting a higher rating, but has found none.  Diagnostic Codes 5256, 5258, and 5262 provide for ratings higher than 10 percent with a showing of ankylosis, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, and impairment of tibia or fibula.  However, it is clear the Veteran does not experience any of the above symptoms, to include frequent locking or effusion.  Furthermore, the Board notes that VA attempted to examine the Veteran's left knee in January 2015 to determine the current severity of the service-connected disability.  The Veteran failed to appear for the examination and has not provided good cause for his failure to report.  The Board therefore finds that a schedular rating in excess of 10 percent is not warranted for the Veteran's left knee at any time during the appeal period.  The Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's left knee strain is manifested by symptoms such as painful limited motion of the joint.  This manifestation is contemplated in the rating criteria and the rating criteria are therefore adequate to evaluate the Veteran's disability.  In addition, the record does not indicate that the Veteran manifests an additional disability that is attributable to the combined effect of his multiple service-connected conditions.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Referral for consideration of an extraschedular rating is not warranted.  The record also does not demonstrate an exceptional circumstance where the evaluation of the condition fails to capture all the symptoms of the service-connected disability.  Id.

ORDER

Entitlement to service connection for a low back disability, currently diagnosed as DDD with bilateral radiculopathy, is granted.

Entitlement to service connection for a bilateral hip disability is denied. 

Entitlement to service connection for GERD is denied.

Entitlement to an increased rating for a left knee strain, rated as 10 percent disabling prior to May 21, 2009, 100 percent disabling from May 21, 2009 and prior to December 1, 2009, and 10 percent disabling from December 1, 2009 is denied. 


REMAND

The Board finds that the claim for entitlement to TDIU must be remanded.  As discussed above, the Board has determined that service connection is warranted for a low back disability and associated bilateral radiculopathy, but the AOJ has not yet had an opportunity to assign initial disability ratings and effective dates for these conditions.  Since the Veteran does not currently meet the schedular criteria for an award of TDIU under 38 C.F.R. § 4.16(a), the claim for TDIU cannot be adjudicated until the AOJ has rated the now service-connected low back disability and bilateral radiculopathy.  Therefore, the claim for TDIU must be remanded pending a determination regarding the Veteran's combined disability evaluation for compensation.  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a rating decision implementing the Board's award of service connection for a low back disability and associated bilateral radiculopathy.  The rating decision should include the assignment of appropriate initial disability evaluations for the low back and neurological impairment of the lower extremities.  

2.  Then, readjudicate the claim for TDIU.  If the Veteran does not meet the schedular criteria for a grant of TDIU, determine whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).

3.  If the benefits sought on appeal are not fully granted the RO should issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


